Citation Nr: 0121967	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-45 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
December 1974 to December 1991.  This case originally came to 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied the reopening of the appellant's claim 
for service connection for a psychiatric disorder.  The 
appellant also appealed the Board's September 1999 denial of 
this claim as not well grounded (after reopening) to United 
States Court of Appeals for Veterans Claims (Court).  

In January 2001, based on Appellee's Opposed Motion for 
Remand, the Court vacated the September 1999 Board decision 
and remanded the case to the Board.  The basis for the 
Opposed Motion was that the November 2000 enactment of 
Veterans Claims Assistance Act of 2000 (VCAA) eliminated the 
concept of a well-grounded claim, with this change in the law 
being applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  An unappealed April 1993 RO rating decision denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder.

3.  Additional evidence submitted since the April 1993 rating 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the April 1993 rating 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the April 
1993 rating decision, the last time the psychiatric disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.  §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the April 1993 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its April 1993 
decision consisted of the appellant's service medical 
records; the report of a VA rating examination dated in April 
1992; and VA outpatient treatment records dating from 
September through October of 1992.  The appellant's service 
medical records show that he was seen for complaints of 
anxiety/panic attacks and feelings of nervousness in October 
and December of 1980, and also in January of 1981.  In August 
1981, the records show that he sought treatment for an eating 
disorder, in conjunction with a Marine Corps weight control 
program.  The appellant was subsequently discharged from 
service in December 1991.

The report of the April 1992 VA rating examination shows that 
the appellant denied having any psychiatric problems, and 
reported that he had experienced depression some two years 
previously.  The appellant indicated that he was currently 
doing well.  The examiner opined that it appeared that the 
appellant did not have any current mood, affective, or 
thought disorders.

The VA treatment records dating from September through 
October of 1992 show that the appellant had experienced 
shortness of breath and what was characterized as a 
fluttering heartbeat.  It was noted that he had experienced 
an anxiety or panic attack and that he had first experienced 
such attacks some eight years previously.  In October 1992, 
the treatment notes show that the appellant was diagnosed 
with a chronic anxiety disorder.

Evidence received since the April 1993 final decision, and 
relevant to the issue of the appellant's acquired psychiatric 
disorder, includes VA and private clinical treatment records 
dating from August 1991 through October 1997; a personal 
hearing transcript dated in December 1993; the reports of VA 
rating examinations dated in February 1994, and June 1996; a 
Veterans Health Administration (VHA) expert medical opinion, 
dated in April 1999; Social Security Administration (SSA) 
documents dated in May 1999; and DD Form 215 dated in April 
1999.  

The clinical treatment records show that the appellant has 
continued to experience anxiety and panic attacks in addition 
to depression.  These medical records do not include any 
medical opinion as to the etiology of these disorders.  

The reports from the VA rating examinations referenced above 
show that in February 1994, the appellant was diagnosed with 
a panic disorder without agoraphobia.  In June 1996, the 
appellant was diagnosed on Axis I with generalized anxiety 
with panic attacks.  The examiner also offered his opinion 
that the appellant had an eating disorder that may have been 
related to stress.  

The September 1997 report of a medical assessment from an 
endocrinologist the National Naval Medical Center in 
Bethesda, Maryland indicates that the appellant's medical 
problems began in October 1980, when the appellant 
experienced an anxiety attack.  The endocrinologist further 
stated that the attacks had recurred and that a review of 
pertinent VA clinical treatment records revealed diagnoses of 
anxiety attacks and other disorders.  

In March 1999, the Board referred the appellant's claims file 
to VHA for an expert medical opinion.  The VHA psychiatrist 
was asked to offer an opinion as to whether it was at least 
as likely as not that the appellant had a psychiatric 
disorder that was incurred in service.  In addition, the VHA 
psychiatrist was asked to offer an opinion as to whether it 
was at least as likely as not that the appellant had a 
psychiatric disorder which aggravated his service-connected 
physical disabilities.

In an April 1999 report, the reviewing VHA psychiatrist 
discussed the appellant's medical history.  Following a 
review of the claims file, the VHA psychiatrist concluded 
that the genesis of the appellant's current psychiatric 
disorder(s) may have been in service, but that it was at 
least as likely that the psychiatric disorder(s) arose after 
separation from service.  He also concluded that it was more 
likely than not that the appellant had a psychiatric disorder 
which aggravated his service-connected disabilities of 
hypertension and diabetes.  He further offered that the 
medical record supported Axis I diagnoses of anxiety, not 
otherwise specified and depression not otherwise specified.

The evidence of record reveals that the appellant has been 
awarded SSA disability benefits and that the RO was notified 
of this award in November 1999.  The May 1999 SSA 
Administrative Law Judge (ALJ) decision indicates that the 
appellant was found to have been unable to engage in 
substantial gainful activity as of January 1995, and that 
this was due, in part, to his anxiety disorder, including 
panic attacks.

While this case was in appellate status, the appellant was 
also pursuing a change in the type of discharge he received 
from the Marine Corps.  A DD Form 215, dated in April 1999, 
indicates that the appellant ultimately did receive a change 
in his discharge status to one based on in-service 
disability.

The medical evidence received since the April 1993 rating 
decision confirms that the appellant has an acquired 
psychiatric disorder.  Moreover, the contemporaneous clinical 
treatment records, VA rating examination reports, the report 
of the September 1997 medical assessment, and the April 1999 
VHA psychiatrist's report present a more complete picture 
with respect to the appellant's acquired psychiatric 
disorder.  Of greatest significance, the VHA opinion 
addresses the issue of a nexus between the appellant's 
acquired psychiatric disorder and his active service.  
Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.





ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder diagnosed as anxiety disorder with 
depression and panic attacks, the claim is reopened.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for an acquired psychiatric disorder 
must be adjudicated on a de novo basis without regard to the 
finality of the prior decision.  

The September 1999 Board decision denied the appellant's 
claim for service connection for an acquired psychiatric 
disorder, finding the claim to be not well grounded.  In this 
regard, the appellant is advised that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has amended the requirement that claimants applying 
for benefits under the laws administered by the Secretary 
submit well-grounded claims.  The effect of this legislation 
is the removal of the previous threshold requirement that a 
claim for benefits be well grounded in order to trigger the 
Secretary's duty to assist in the development of the claim.  
The legislation further amplifies the Secretary's duty to 
assist claimants in the development of their claims, except 
under circumstances where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
Under the relevant provisions of this statute, such 
assistance may include a duty to examine the veteran or 
obtain medical opinion evidence when necessary to make a 
decision on a claim for compensation.  The Secretary's duty 
to assist under this legislation is initiated upon receipt of 
a substantially completed claim for benefits.

Notwithstanding, the appellant is further advised that the 
impact of this legislation is not to preclude a claimant from 
satisfying his ultimate responsibility to present evidence, 
in this instance, which establishes that a particular 
disorder or disease resulting in disability was incurred 
coincident with service or aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

After a review of the record, to include the September 1999 
Board decision and the Opposed Motion For Remand to the Board 
And To Stay Further Proceedings cited above, the Board is of 
the opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

While this case was in appellate status, the appellant was 
also pursuing a change in the type of discharge he received 
from the Marine Corps.  In response to a 1997 inquiry from 
the Board of Corrections of Naval Records, a Navy 
endocrinologist recommended that the appellant be afforded a 
Physical Evaluation Board so that he could be medically 
discharged.  A DD Form 215, dated in April 1999, indicates 
that the appellant ultimately did receive a change in his 
discharge status to one based on physical disability.  
However, the associated records have not been included in the 
evidence of record and it is currently unknown whether the 
disabilities considered by the Board of Corrections of Naval 
Records included any psychiatric pathology.  The RO should 
obtain these records and associate them with the claims file.

In addition, the evidence of record reveals that the 
appellant has been awarded Social Security Administration 
(SSA) disability benefits and that the RO was notified of 
this award in November 1999.  It has been resolved in various 
cases, essentially, that although Social Security 
Administration (SSA) disability decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits, and that the VA has a duty to assist 
the veteran in gathering SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, while the 
claims file does contain a copy of the SSA Administrative Law 
Judge (ALJ) decision, the records relied upon by SSA in 
making this determination are not of record; said records 
should be obtained and associated with the claims file.

If, after completing such development as is possible, another 
medical opinion is required to decide the claim, the RO 
should arrange for review of the claims file by a VA 
psychiatrist in order to determine whether it is as likely as 
not that any currently manifested psychiatric disorder is 
etiologically related to service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
entitlement to benefits was based.  All of 
these records are to be associated with 
the claims file.

3.  With the appellant's assistance as 
needed, the RO should contact the Board of 
Corrections of Naval Records and obtain 
all records associated with the 
appellant's request for a discharge 
upgrade, Docket No: [redacted].

4.  If, after completing such development 
as is possible, another medical opinion is 
required to decide the claim, the RO 
should arrange for review of the claims 
file by a VA psychiatrist in order to 
determine whether it is as likely as not 
that any currently manifested psychiatric 
disorder is etiologically related to 
service.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



